DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendments and terminal disclaimer filed 12/20/2021, and IDS filed 12/21/2021.

Allowable Subject Matter

Claims 1-18 are allowed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is an examiner’s statement of reasons for allowance:


In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Hwacinski et al. (2010/0169153) discloses a computer-implemented method of notifying a user of relevant content, the computer-implemented method comprising: determining a relevancy score that indicates am interest of a user in consuming a media content item.

However, the prior art of record fails to teach or suggest a predicted interest of a user in consuming a media content item; determining a notification score that describes one or more activities of the user at a current time; responsive to determining to notify the user of the media content item, selecting a notification type from a plurality of notification types based on a type score that combines the relevancy score and the notification score; and sending a message having the selected notification type to the client device associated with the user at a time when the user is favorably disposed to consume the media content item to notify the user of the media content item as set forth in independent Claim 1.  The cited prior art does not teach or suggest a predicted interest of a user in consuming a media content item.  The cited prior art does not teach or suggest determining a notification score that describes one or more activities of the user at a current time.  The cited prior art does not teach or suggest responsive to determining to notify the user of the media content item or selecting a notification type from a plurality of notification types based on a type score that combines the relevancy score and the notification score.  The cited prior art does not teach or suggest sending a message having the selected notification type to the client device associated with the user at a time when the user is favorably disposed to consume the media content item to notify the user of the media content item.  Thus, these are some of the reasons why 


Similar limitations are present with independent claims 17 and 18. Therefore, Claims 1, 17, and 18 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

 /ANDREW WOO/ Examiner, Art Unit 2441 

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                              01/03/2022